COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TAMI MARMILLION,                                             No. 08-13-00098-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            394th District Court
                                               §
 LODGING ENTERPRISES, INC.,                                 of Brewster County, Texas
                                               §
                       Appellee.                           (TC # 2011-08-B0179-CV)
                                               §

                                MEMORANDUM OPINION

       Tami Marmillion is attempting to appeal an order granting summary judgment in favor of

Lodging Enterprises, Inc. We dismiss the appeal for want of jurisdiction.

       A civil appeal is perfected when the notice of appeal is filed. TEX.R.APP.P. 26.1; see

Restrepo v. First National Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El

Paso 1995, no writ)(applying former TEX.R.APP.P. 40(a)(1)). The notice of appeal must be filed

within 30 days after the judgment is signed or within 90 days if any party timely files a motion

for new trial. TEX.R.APP.P. 26.1(a)(1). The motion for new trial is due to be filed within thirty

days after the judgment is signed. TEX.R.CIV.P. 329b(a). The final judgment was signed by the

trial court on February 20, 2013 and Appellant did not file a motion for new trial. Therefore,

Appellant’s notice of appeal was due to be filed no later than March 22, 2013. By letter dated

August 29, 2013, the Court notified Appellant that her notice of appeal was untimely and gave
Appellant notice of our intent to dismiss this appeal unless she could establish any ground for

continuing the appeal within ten days. TEX.R.APP.P. 42.3. Appellant did not file any response.

Finding that Appellant did not timely file her notice of appeal, we dismiss the appeal for want of

jurisdiction.


October 30, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-